Dewey, J.
The plaintiffs must fail to maintain their action, for the very obvious reason that, upon the case stated, no contract was ever completed between the parties. The proceedings on the part of the defendant were merely the initiatory steps to a contract. The plaintiffs, pursuant to the defendant’s request, had prepared certain policies of insurance, which would take effect as contracts, on being delivered to the defendant, but not before. By the twelfth article of the plaintiffs’ by-laws, the policies were not to be delivered until the payment of the premiums, and the signature of the deposit notes, neither of which has taken place. Suppose a loss by fire had occurred, and the buildings, the subject of the proposed insurance, had been destroyed, would any liability have thereby attached to th plaintiffs, by reason of these policies? Clearly not; because they had not been delivered to the defendant. These contracts of insurance not having been completed, the defendant is not liable for the amount of the premiums, nor for the deposit notes that he was to execute. Nor does the fact, that the rate of premium to be paid was agreed upon by the parties, vary the case.

Judgment for the defendant.